Filed 6/24/22 S.H. v. County of Shasta CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



 S.H.,                                                                                         C094476

                    Plaintiff and Appellant,                                              (Super. Ct. No.
                                                                                         21LPSQ0003958)
           v.

 COUNTY OF SHASTA,

                    Defendant and Respondent.




         Appointed counsel for appellant S.H. filed an opening brief setting forth the facts
of the case and requesting this court to exercise its discretion to independently review the
record and determine whether there are any arguable issues on appeal. (Conservatorship
of Ben C. (2007) 40 Cal.4th 529 (Ben C.); People v. Wende (1979) 25 Cal.3d 436.) S.H.
was advised by counsel of the right to file a supplemental brief. S.H. has not filed a
supplemental brief.
         We will dismiss the appeal. (Ben C., supra, 40 Cal.4th at pp. 544.)
                                                  BACKGROUND
         S.H. has had numerous psychiatric hospitalizations and had previously been under
conservatorship. The California Highway Patrol concluded she was a danger to herself or


                                                             1
others and placed her on a 72-hour hold under the Lanterman-Petris-Short Act (LPS Act).
(Welf. & Inst. Code, §§ 5000, 5150.) She was recertified for an additional 14-day hold.
(Welf. & Inst. Code, § 5250.) She has refused to take her medications. On July 14,
2021, the County of Shasta sought a declaration from the court regarding S.H.’s capacity
to give informed consent to medication. After considering the treating physician’s
declaration, the trial court found she did not have the capacity to give informed consent to
medication and could be required to accept such medication.
                                       DISCUSSION
       In Ben C., the California Supreme Court concluded that Wende and Anders1
procedures are not mandated in an appeal of a judgment for a conservatorship of the
person under the LPS Act. (Ben C., supra, 40 Cal.4th at pp. 536-537.) We decline to
exercise our discretion to review the record for error.
                                      DISPOSITION
       The appeal is dismissed.


                                                          KRAUSE             , J.



We concur:



      HULL                  , Acting P. J.




      MAURO                 , J.




1      Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493].

                                              2